Dismissed and Memorandum Opinion filed June 12, 2008







Dismissed
and Memorandum Opinion filed June 12, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00978-CV
____________
 
THE STATE OF TEXAS, Appellant
 
V.
 
WILLIAM D. HARDIN, ET UX., ET AL., Appellees
 

 
On Appeal from
County Civil Court at Law No. 1
Harris County,
Texas
Trial Court Cause
No. 885715
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 31, 2007.  On June 5, 2008, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.           
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.